Case 1:15-cv-00152-RGA Document 561 Filed 07/09/19 Page 1 of 4 PageID #: 43063




                      IN THE UNITED STATES D STRICT COURT
                                                       I
                          FOR THE DISTRICT OF                      ELAWARE


BIO-RAD LABORATORIES, INC., et al.,

                      Plaintiffs,
                                                                        Civil Action No. 15-152-RGA

               V.

lOX GENOMICS, INC.,

                      Defendant.


                                              ORDER
                                                           I
       A lingering dispute in this case concerns the dropping of the asserted claims of the '148

patent. (See D.I. 552, 554). The parties dispute wheJher they should be dismissed with
                                                           I

prejudice.                                                 I


       In my view, when claims or counterclaims are dropped on the eve of trial, they are

dropped with prejudice.

       By the week before trial, Plaintiffs had narrowed their case to ten asserted claims of five

related patents. A few days before trial, the two remJining asserted claims of the ' 148 patent,
                                                           I
one of the five patents, were dropped. I was orally aqvised of this action. (D.I. 484 at 3:15-24).

Defendant did not pursue its '148 patent counterclairJs, thereby effectively dropping them too. It
                                                               I


is unclear to me whether Defendant formally stated tits to Plaintiffs, 1 and I do not think they

formally stated it to me. And, of course, given the   tle      I
                                                                    constraints of the trial as well as the




1
  I do not think Defendant did. Plaintiffs' letter cites!circumstantial evidence that Defendant
was dropping its counterclaims. (D.I. 552 at 3). I imagine ifthere were direct evidence,
Plaintiffs would have cited that.
                                            Page 1 of 4
Case 1:15-cv-00152-RGA Document 561 Filed 07/09/19 Page 2 of 4 PageID #: 43064



relative pointlessness of trying to prove the invalidi                     of a patent that Plaintiffs had dropped, it

does not surprise me that everyone treated it as a fortgone conclusion that Defendant would not

pursue its invalidity case against the ' 148 patent.           I

        Plaintiffs now appear to take the position tha~ they should be permitted, if they so choose,

to file a new lawsuit today, assert the '148 patent agJinst the same products, and proceed with

another trial on the part of the case they dropped Jediately before the last trial.

        Plaintiffs' position makes no sense to me. Plesumably, Plaintiffs dropped the two claims

because they adjudged them to be least important to lheir case. The point of litigation generally,

and patent litigation in particular, is to resolve the dilputes between the parties. By Plaintiffs'
                                                               I

                                                               I
theory, they could have dropped the asserted claims f four of the five patents, tried the one that

was left, and then serially filed and tried the asserted claims of the other four patents. I think

Plaintiffs' position would allow patent holders, in m                      y cases, to threaten essentially endless

litigation. I see lots of cases where a plaintiff asserts a half-dozen or more patents and more than

one hundred claims (with defendants asserting similily
                                                   I
                                                       untriable numbers of defenses and prior

art), and much of the time leading up to trial is spent !reducing the case to an actually triable

number of claims and defenses. If I were to adopt Pllintiffs' position, I would essentially be
                                                                   I
greasing the skids for the prospect of endless patent Iftigation in cases where it is worth it to the

parties to litigate at length.
                                                                   i

        I asked the parties to comment on a recent de~ision of mine in the Rule 41 context. See
                                                                   I
Ferring Pharms Inc. v. Novel Labs, Inc., 2018 WL 5085516
                                                  I
                                                         (D. Del. Oct. 18, 2018). In that
                                                                   I


context, "[a] court may place equitable conditions on[a dismissal without prejudice to ensure a

defendant is not unfairly prejudiced." Id. at* 1. Plaihtiffs responded, in part, by noting that

Rule 41 applies to actions, not claims. (D.I. 554 at 3 Kciting Gronholz v. Sears, Roebuck & Co.,

                                                                       i


                                              Pa'oo·e' 'J- ot'- ,, h
Case 1:15-cv-00152-RGA Document 561 Filed 07/09/19 Page 3 of 4 PageID #: 43065



836 F.2d 515, 518 (Fed. Cir. 1987))). So noted! Thl alternative, mentioned in Gronholz, is to

treat the dropping ofa claim as an amendment wide,Rule 15. See Fed. R. Civ. P. 15. Under

Rule 15, I have "extensive discretion to decide whetler to grant leave to amend after the time for

amendment as a matter of course has passed." Wright & Miller, Federal Practice & Procedure

Civil 3d, § 1486 (2010). In the end, I do not think it is in the interests of justice to permit claims

to be dropped on the eve of trial with no consequencr. 2 Plaintiffs have made it clear that they

do not consent to any "equitable conditions" or the like. (D.I. 554 at 4).
                                                       I

       Plaintiffs also assert that the dropping of the '1148 patent claims ought to be treated as
                                                       i
                                                       I
being pursuant to an agreement with Defendant. (D.I. 552 at 2-3). As far as I can tell from the

record that has been presented to me, the parties agrld to reduce the asserted claims to ten.

They also agreed to a drop-dead date for any further Lductions beyond the time of the reduction
                                                       II




to ten. Plaintiffs then dropped the two claims at issu~I at or before the drop-dead date. I do not

see that as being by agreement other than complying with the drop-dead date. But, even if I did,

it would not change my conclusion. The claims were not dropped "with the opposing party's

written consent," and therefore, they could only be Jopped with "the court's leave." Fed. R.

Civ. P. 15(a)(2). No one raised the issue of with or lthout prejudice at the time. The five
                                                            I
patents at issue had, I believe, the same written desctjption, and the amount of damages was
                                                            I



unaffected by whether there were four or five patentJ asserted. The claims dropped were both




                                                            I
2
  I have read Judge Stark's Order in Idenix Pharms L'LC  I
                                                             v. Gilead Sciences, Inc., 2018 WL
1313973, at *1 (D. Del. Mar. 14, 2018), appeal pending, No. 18-1691 (Fed. Cir.). I
acknowledge that in the context of the case he was hrindling, he reached a different decision,
although I also note his language that "[w]hether [thd plaintiff] can prevail on any claims for
infringement of the unasserted claims ... will depend on application of any and all pertinent
legal principles ... , including ... the doctrine of collkteral estoppel." Id. Thus, I take it he had
some of the same concerns that I do, although in the 6nd he chose to exercise his discretion
differently than I do.
                                             Page 3 of 4
Case 1:15-cv-00152-RGA Document 561 Filed 07/09/19 Page 4 of 4 PageID #: 43066



presumably iii or near the bottom half of the asserte claims in trial utility. The interests of

finality outweigh Plaintiffs' interests in seeking to b able to assert the claims again.

       Plaintiffs' amendment of the complaint to wi draw the previously asserted claims of the

'148 patent is GRANTED. The claims are WITHI+AWN WITH PREJUDICE.

       IT IS SO ORDERED this_![_ day of July 21 19.




                                            Page 4 of 4
